__\

OCCCO\IO?U\-LO>|\J

l\)l\)[\)|\)_a._x._;..)...;_z_.\_;_z._;

 

Case 14-50333-gs Doc 463 Entered 02/22/19 14:43:04 Pa`g§IU 6

 

was 'L§g
Anthony G. Thomas ,ri\ ¢-r;. .
7725 Peavine Peal< court 2“9 FC" 2‘ PH i~ 05
Reno, NV 89523 g 3 i.
Te|: (408) 640-2795 log ‘»~
E-mail: atemeraldf£@gmaii.com
Debtor ln Propria Persona
UNlTED STATES BANKRUPTCY COURT
D|STR|CT OF NEVADA - RENO
lN RE: ) Case No. BK-N-i4-50333-BTB
) Case No. BK-N-t4-50331-BTB
ANTHONY THON|AS and ) (Jointly Administered)
)CHAPTER 7
V\/ENDl THOMAS )
)DECLARAT|ON OF CHRIS PERNA
AT EMERALD, Li_C ) RE; l_ll\/l|TED OPPOSlT|ON TO ABANDON
) Date: l\/larch 6th 2019
Debtors_ )Time: 10500 a_m.
)Judge: Hon. Bruce T. Beesley
) Courtroom: 2
*_)
l, Chris Perna declare:
1. l am submitting this Declaration in support of Debtor Anthony Thomas’s
Limited Opposition to the Trustee’s |Vlotion to Abandon the Portola property.
2. l am a creditor of the Estate and wish to state on the record that l never

received any notice of the fact that the Trustee had taken possession and control of the
home that was conveyed to Anthony Thomas’s parents in 2008 that was done without a
court order and done illegally in violation of the Bankruptcy laws that l understand that
this Court refuses to take judicial notice of which is an outrage in and of itself. l wish
this declaration to register my protest and rejection of this illegal conduct as an
American citizen who believes in the rule of law and our Constitution and it’s prohibition
on any deprivation of liberty or property without due process of law.

3. This blatant attempt to deprive the Thomas parents of their property
interest was made against a couple who l have known since l moved next to the
Thomas family when l was 6 turning 7 years of age. l am now 56 years of age. l am
attaching as an Exhibit to this declaration, a true and correct copy of the cover page

1

DECf]Rm'UFUWmSTEWNI-Hmmmm

 

~..L

O(OCO\|@O'!-¥>OJN

NI\>I\)I\)[\)_\__\_\_A_\__;_A_\_\_.\

 

Case 14-50333-gs Doc 463 Entered 02/22/19 14:43:04 Page 2 of 6

and inside story featuring l\/lr. Eli & Dorothy Thomas, on the occasion of their 60‘h
wedding anniversary that took place on 10-25-2018 that was featured in the Saratoga
Times magazine edition of December of 2018 that l am attaching as Exhibit 1 to this
declaration

4. |t is my understanding that the Trustee and her attorney are also
attempting to sell the Thomas Emeraid without complying with the mandatory notice
requirements of Bankruptcy Code Section 363(b) as well as Rules 6004 and 2002 of
the Bankruptcy Rules that require Court approval and 28 days notice to creditors and
parties in interest, with such notice to be mailed by the Clerk of the Bankruptcy Court,
something that is evident that has not to be complied with as a simple glance at the
bankruptcy court docket will attest to. l am stating unequivocally on the record that
neither myself or other creditors received the mandatory required notice that was
supposed to be mailed to myself and other creditors by the Clerk of Court according to
law. As such l wish to register my opposition to and protest this fiagrant attempt to
illegally sell the Thomas Emerald without compliance with the law.

5. l wish to notify this Court that l Shai| be publicizing these illegal facts to all
of my friends, colleagues and other creditors with a view to opposing any such illegality
from occurring, that every American must oppose as a blatant illegality on its’ tace.

6. l was the one who negotiated the contract with Overstock,com. l was the
one who forwarded the e-mail draft of the Overstock.com to the trustee l\/ls. Jeri Coppa-
Knudsen, and arn shocked that 0verstock was not used to se|i the Emerald, a company
with more than $1 billion in sales and the ability to properly market the Thomas
Emerald worldwide as opposed to the insider deal where Tersini’s private notary and
executive Jennifer Jodoin is being falsely paraded as a bona-fide purchaser for value
where l understand there was blatant illegality and collusion in the auction process in
addition to the fact that the notice requirements of the law were never complied with.

7. |n the drafts ot the contracts that l negotiated with Overstock.com, there

was never an issue of any $250,000 marketing guaranteel as there never was any

, 2 _
DE CXIRA`HU'N'UF UHR¥E'PEHHH`REMUUUNTUI.EINDUH PURTU'E¢E'FHUPERTT

 

_)

CCOOO\$CDU`l-I>LOI\)

i\) I\)NN_\_A..A_\__\._x_;_;_;_x

 

Case 14-50333-gs Doc 463 Entered 02/22/19 14:43:04 Page 3 of 6

concern or issue that we would pull the contract from Overstock.com. ln any case,
even the changes to the Overstock_com contract requiring the marketing guarantee did
not as Attorney Hartman falsely inferred require any up front costs from the estate, and
were only to be deducted from the company’s very modest 3-5% commission to be
earned upon the sale of the Emerald. lfthere were to be any charges to the Estate,
there was and isl from the latest draft of the overstock_com contract no up front costs to
the agreement, contrary to the inferences and representations made by Attorney
Hartman in his declaration in support of the sale of the Thomas Emerald.

8. in my discussions with Overstock.com, they were certain that they could
sell the Thomas Emerald for $200,000,000 ($200 Nlillion). This makes the attempted
illegal auction by Stremmel Auctions for a trifling $21K not only illegal on its’ face, but
reeks of collusion and a rigged auction to benefit an insider creditor of the Estate who
was notihed of the auction in preference to all other creditors of the Estate, without any
adequate explanation by the Trustee, her attorney or the auctioneer, who lists Tersini
and his attorney VVayne Si|ver as Emerald experts in his declaration in support of the
illegal sale of the Thomas Emerald.

l declare under penalty of perjury under the laws of the State of California, the
laws of Nevada and the laws of the United States that the foregoing is true and correctl

Executed at: San Jose, CA on February,?¢y 2019.

 

DECHRLWFUHRWFEWNUNWIBMWFUWHW

 

EI¢
mill

Best Version Media

 

By Gon¢vi¢v¢ l.¢uohor

l*`i\niily always miner rim fur l)nrurhy find l".li 'l’hnmin. 'i‘l\ei when
think ul` their r‘:irnih»‘s minn and the iiniiill mining mwn they grew up um
leir hackgnmndr helped shape il'iern. i\nd liner their ehildren. inm the
liiinlwnrl~'lni;, curing people rim they are

linch Diin)ihy mid ldi grew up in Bime. .\lnnmna. liliii parents crime
from l.el)annn in i‘)lli, bei`urc lebanon gained independence Tho_\‘
were irmii.~nred in lillis lsiiind before mining iii M¢iniiinii le middle and
raise sheep linnhs. iind vegetables i`di grew up iiia die )i»ungesi iil' eleven
children. \\'hen he was m\|_\' iwn years i)ld. his mother lindly passed away
l`riin\ ii \~irus, and his older alarm promised their i':iiher thin rhey would

raise l~'.li and the other yniinger children while zheir father wurkei'l.

'I`hr.~ Thnnms l'iunii_\' opened ii store in front i)i' their home with cliwhing
and supplies i'nr the ininers. and all of the children worked hard helping
in the since r\s the inure grew inure success l’ul. their father moved it into

 

iiiwri_. llii gri-ii cap .\nii item iii tii»nzaiiiii l‘niveriiit_\' and then served in
the .\mii \\ lien he reiiirned iii liiiiie, he height die family wire i’n\in
hi» z‘iiilii,~r .iml worked with his sister rn expand imd update the inure lie
lam lei his brother raise his share in the grnwing business and rel nm m
starr lii~ mm ch othing business in l‘)Fi".

.\r the iirne. lili and l)i)mihy were already dining l)ornih_\` aim grew

up in lime in the irish piirr iil' the cnniniuniiy with her parents liinil

nm sisters They were married in i‘).')ii. and iunr celebrated their h\lih
wedding miniverrmr,\'! 'i‘he_\' stayed in hinnmnn with l".li’r ch iihlni¢
lm¢ineu fur the near air ,i~eiirs. where they here r’i\s.ciii.iied by die mining
cnminuniq‘ iinil ali ni` ih¢ dit`r'ereni cuh\in;r chin mine iiiiic\hcr them
The iireii was known for irs iire. which \i~.i» shipped nn mims all over the
Li.$. mid nn burris rdi around the wi)rld. 'l'he word spread thin there were
inb.s in Moniiin;\ fur all different pei)ple.

r\mund 1963. i’.li began m see miner eliising amend Burxe, and he and
D¢m)th_\’ decided t¢) mi ne \\'esr, i~.li h~,iii biased throughout his _\'nurh and

Besr\’crsii)ni\iedia.cnm

CaSe 14-50333-QS Doc 463
Phtttwt lt_v Dtn\' Leptrrl

 

during his linn ii .ii'» 1 litinrtignt lie witt nn extremely tnleritetl butler
and ninth bimini ei »iti;h, .tnd he gm tn travel itrt»und the Cttnntri tti
eutnpete. lie win ii niitinniii cliniittnt»ti ntii ieiir~ in ii r»n\‘. itnil lie hud
gotten ttt ktitiwn the Snn_lti-e Siitit4 lim;ing ct i.iche.~ very well

$tr when lle iind l)iirtith_i wine iii the San jose ma m l%il. the lansing
mitch in hint julie State. ,l\tlin~ "`luiie" .\lcnende). really he.ped them

unit lie tiild l".li hint i`i\st the iire-i. and \~`ttlle\ l~`-.ut \lidl. new grutman
,~\dditiunitlh‘. the 'l`ti\nt and l'it)untry \’illng¢ den m the trunk _Whitrh

iii where Stinti\tiit llt.tw minds tndi\,v~, writ hist being liuilt. Ell lim gm 3
itil) \\\)rldnit itt it inure in Viille_\‘ i"'air, _lnlie helped introduce F.ll m twin
business ii\\'neni iintl hirtn mitineetitinit. including with the trwn¢'r nl`
'l`nwn and t$tinntry \"tllagc. \\’lth the help l`rnin his t’tiend_ltihn. wild ind
been hit neiglihnr in Butte, lill telected ii t:tirner t’tir hit hutine“. lilt

Thi mini \lt\tis\\\\nr. tind built nut hitt -l.llllli square foot stt ire.

th~er the veiir~. the iireii iind the lititilneiit\ gre\\' and erew. lili and
Durnthy hiid nn children h_v thin titne. itll horn The_\ rented :t hume in
(Iupert,inti i`tir their tim i\\ii years here hel`nte limiting m liu_v ti ltttn\e.
lili`s friendjtihn llielettc.h helped them lind it new horne that wait
lieing built ar the end i»t` a etititi iiiv die nprlctit and neilnut orchards in
Sart\tugn. `l`he_v moved intti the hiitne in liebrunry i9(i(i and h;\d their
tim daughter thin Ntiv¢ml):r_ i'iilliiwed ltv line more lilly ;ind iine mine
§ll‘l.. Tl'l€_\‘ have l\C¢l\ in llit:il" littmt‘ ever >itlt‘.c, t\i`ltl their little t’liiltli't'n
ktved gnnvlng up then:.

lt was intpim;\m tit lili that their children wtirlwd, since he did iii tt
ldd end he Ra\v the value ul` it, liiitli in the cimitnunitv and itt hinne.

(lttiwing up. till nine ehi\dren wi wired itt the iitt.ire itt varitititi cnpiicirieii.
lili gin tn\'tilved with the l.el)tiiieiie cnnim\tnit_\' in the nrei . t\nd ftii\nd

Snr.i\tign .\ptnhght | l)t:t:t‘nil_it'r lllil'i

Entered 02/22/19 14243204

Page 6 of 6
REStDENT FEATuRE

tobin for h;` itid~ \\iirlim: in the iiprient nrclntt'ds and packing t`rutt. Thev
hired lt, nnd even le.itned .t`niint piilittes front the tither t`itrn't wi)tker.~',
Tht'1 mt the time i.it` l,ei~.it l..`hiweit. and they weld entire horne excited
mill stories from wrirls,

l:;i:’t between hat been iueceti‘fiil t`tir till these _vettni, iind tn l`.li. ii crime
,, ln~ cn)tiinien\' ntell, l".ll ltived whitt ht' did ;inil wait very
grand itt it. Thetr widest m'in._|itn. nnw runs the imminent in Sitntitnit llnw.
in t new location that they mined linn live item aim lleside.~ hit rttite.
lili»nmiiltii invt\lved with the ctitnineiiii,v iii nther enmelties. L`iii\vrntrt
berry Bn.n\`n appointed hill att the etininritiiilnner nt' limine and \\’t\’ittilttg,
fill remained close nith enoch julie i\lenendeit` whit went nn in he the
only pet»iin iii clutch the lllyniplcii in two ispi)ttii` limine lind inceer.

l)i iri itin .ilsii gin invtth'ed in the cnmntunln‘. especinlly iii their children
__ii ii .. little li`ii nider. She was involved with lmttheltl ,\|ini_» t`lutiiig in
l,,tniphe\l, which hire it lttitne t`t»r emtnliini\lh disrurhed ehiidren. 'l'he
».hiil\ 'I`he llutrer Pi'idd\e in l.ttit (.iiitttit is run lay vt i\ttnteer't. .tt\d i\ll
nriieeed~‘ gil ttiwnrdtt running the ht)tne. l)iinirh\‘ helped tee whitt the
horne needed itnd raise money l`tlr `tl. l)tinithi‘ id»n w.n in\‘ttived in the
Bellitt't'nine ,\lt)ther's G\,tild. nnd witt the chair t`iir the liell.trtnine l"mihitin
Shrrw, which su\ipt)rt\‘ schtilarihi[is, :\tld`ttitin.ill_\, l)i ~n)rltv eniit\t_:d
clietciriing. trip. l)iiwling. and spending time mth her fnendi..

Dtitnth_v and lili now have xixteen grandchildren ’l`ht.~ir children ute very
successful and they lnve spending time ti .geiher. \ltht)ugh their children

and grandchildren live ;iil iirtiund the ctiuitir_i, they crime tn visit i)iirtith_\'
and l»`.ll in their horne tireqtienil,\‘. 'l`het spend Th.inl.»i;lving tiigeiher with
the whole i`ttntll_v. about iitt ii¢nple? l)iiriitlii .ind l~`.ll l`eei very ihnnlrl`ul l`tir
their liliitt,ir_\' and their present liret- ti igi;ther.

